Citation Nr: 1003408	
Decision Date: 01/22/10    Archive Date: 02/01/10	

DOCKET NO.  03-18 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
status post left corneal transplant and bilateral open-angle 
glaucoma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from January 1962 to 
September 1980.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  In November 2005, the 
Board remanded the appeal for additional evidentiary 
development including the collection of up-to-date private 
and VA treatment records and a VA eye examination, to be 
completed with the proper left eye contact lens in accordance 
with the Schedule for Rating Disabilities.  All development 
on remand was completed in full, and the case is now ready 
for appellate review.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The Veteran's postoperative left eye corneal transplant 
is shown to have best corrected distance vision of 20/50 with 
use of a contact lens, and the right eye is corrected at 
20/20 both for distance and near.  

3.  The Veteran's bilateral open-angle glaucoma requires 
multiple medications on a daily basis.  


CONCLUSION OF LAW

A 10 percent evaluation is warranted as the minimum 
evaluation for bilateral open angle glaucoma which is shown 
to require continuous medication for treatment, but an 
additional 10 percent evaluation for impairment of visual 
acuity of the postoperative left eye corneal transplant with 
contact lens is also warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.14, 4.1, 4.3, 
4.7, 4.10, 4.75, 4.76, 4.79 Diagnostic Codes 6013, 6066 
(2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist the claimant in obtaining such evidence.  

The Veteran was initially provided VCAA notice in June 2002, 
however during the lengthy pendency of this appeal, he was 
also provided VCAA notice in March 2003, May 2006, and April 
2007.  These notices informed the Veteran of the evidence and 
information necessary to substantiate his claim, the evidence 
he was responsible to submit, the evidence VA would collect 
on his behalf, and advised he submit any relevant evidence in 
his possession.  For rating purposes during the pendency of 
this appeal, all private and VA treatment records for the 
Veteran's eyes have been collected for review and the Veteran 
was provided several VA examinations.  To the extent that 
earlier examinations were accomplished without the left eye 
contact lens, those evaluations were inadequate for rating 
purposes, and this was the reason the Board remanded the 
appeal in November 2005.  After the Board's 2005 remand, the 
Veteran appeared for a VA examination in October 2007, but 
reported that he no longer possessed his left eye contact 
lens, so he was examined for and provided a new left eye 
contact lens for his status-post corneal transplant left eye.  
Finally, in July 2008, a proper VA examination of the 
Veteran's visual acuity was accomplished with the proper lens 
in place.  All known available evidence has been collected 
for review, the Veteran has been provided a competent VA 
examination for rating purposes, and VCAA is satisfied.  
38 U.S.C.A. § 38 U.S.C.A. § 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
disability of the body as a whole to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10.

The evaluation of visual impairment is based upon impairment 
of visual acuity (excluding development errors of 
refraction), visual field, and muscle function.  38 C.F.R. 
§ 4.75 (a).  

Examination of visual acuity must include the central 
uncorrected and corrected visual acuity for distance and near 
vision using Snellen's Test type or its equivalent.  
Evaluation of visual acuity is based on corrected distance 
vision with central fixation.  If an individual ordinarily 
wears contact lenses, the visual acuity of any individual 
affected by a corneal disorder that results in severe 
irregular astigmatism that can be improved more by contact 
lens than by eye glass lenses will be evaluated as corrected 
by contact lenses.  38 C.F.R. § 4.76 (a) (b).  

Open-angle glaucoma will be evaluated based on visual 
impairment due to open-angle glaucoma, but will receive a 
minimum evaluation of 10 percent if continuous medication is 
required.  38 C.F.R. § 4.79, Diagnostic Code 6013.

Impairment of central visual acuity with vision in one eye at 
20/50 will warrant a 10 percent evaluation if vision in the 
other eye is either 20/50 or 20/40.  38 C.F.R. § 4.79, 
Diagnostic Code 6066.  

Analysis:  The Veteran was provided VA examinations in April 
2003 and October 2007, but on neither occasion did he bring 
his left eye contact lens which was an absolute requirement 
for measuring corrected distance visual acuity in accordance 
with the Schedule for Rating Disabilities.  Accordingly, each 
of these examinations was inadequate for rating purposes.  
Findings on these two earlier examination were otherwise 
consistent with those made at the most recent examination in 
July 2008.  Additionally, the Board reviewed all of the 
private and VA outpatient treatment records relevant to the 
Veteran's eyes on file, but these records do not include 
sufficient testing or documentation sufficient for rating 
purposes in accordance with the Schedule.  

At all times during the pendency of this appeal, the Veteran 
has been in receipt of a 10 percent evaluation based upon 
38 C.F.R. § 4.79, Diagnostic Code 6013 where a 10 percent 
evaluation is warranted for open-angle glaucoma when 
continuous medication was required.  

The only VA examination on file during the pendency of the 
appeal with the appropriate contact lens for purposes of 
evaluating corrected visual acuity in accordance with the 
Rating Schedule was completed in July 2008.  Right eye 
uncorrected visual acuity was 20/100 at distance, and 20/20 
at near.  Best-corrected visual right eye acuity was 20/20 
both at distance and near.  Left eye uncorrected visual 
acuity was finger counting at two feet at distance, and 
greater than 20/200 at near.  Best corrected visual acuity 
for the left eye with a contact lens was 20/50 at distance, 
and 20/30 at near.  Pupils were round, and reacted to light.  
There was no afferent pupillary defect and no diplopia.  
Muscle function was smooth, accurate, full, and extensive.  
Upon standard kinetic 30 field using Goldman Test Object 
III\4e done by Humphrey visual field, all findings in the 
right eye superiorly in the field were 40 degrees nasally and 
temporally in the field was 30 degrees, inferiorly in the 
field was 50 degrees in the right eye.  The left eye visual 
field was relatively normal.  Upon slit lamp examination, the 
Veteran had a corneal transplant with no infection and no 
rejection.  The right eye had a clear cornea.  There was a 
slight cataract Grade I in the right eye.  Pressures were 12 
in the right and 13 in the left, and dilated examination cup-
to-disc ratio was .95 to .99 in both eyes.  Macula and 
background were clear.  The diagnosis was status-post corneal 
transplant in the left eye secondary to Herpes simplex virus 
infection, and the Veteran corrected to 20/50 at distance and 
20/30 at near with a proper contact lens.  There was advanced 
glaucoma in both eyes with stable pressures.  There was 
myopia.

As above reported, at all times during the pendency of this 
appeal, the Veteran has been in receipt of a 10 percent 
evaluation which the RO has described as warranted as the 
minimum schedular evaluation under Diagnostic Code 6013 as 
the minimum evaluation when continuous medication is 
required.  The most recent VA examination noted that the 
Veteran was currently taking Alphagan drops in both eyes 
twice daily, Cosopt twice daily in both eyes, Travatan at 
night in both eyes, Efamol twice daily in the left eye, and 
Muroptic twice daily in the left eye.  Clearly, the three 
twice daily medications provided the Veteran for both eyes is 
in treatment of service-connected bilateral open-angle 
glaucoma.  Accordingly, a 10 percent evaluation is and was 
warranted during the pendency of the appeal for service-
connected open-angle glaucoma.  No higher evaluation is 
warranted for bilateral open angle glaucoma alone, since 
visual acuity is not shown to be compensably impaired due to 
open angle glaucoma.  38 C.F.R. § 4.79, Diagnostic Code 6013.  

Additionally, the Board finds that the Veteran is entitled to 
a separate 10 percent evaluation under Diagnostic Code 6066 
for visual impairment of his left eye.  Left eye visual 
impairment is not shown to be significantly attributable to 
glaucoma, but is attributable to status-post left corneal 
transplant.  A separate evaluation for visual impairment for 
this eye does not violate the rule against pyramiding of 
disability evaluations at 38 C.F.R. § 3.14.  

As provided in the governing laws and regulations described 
above, evaluation of the Veteran's central visual acuity must 
be accomplished with his contact lens which is required for 
best corrected vision for his service-connected postoperative 
left eye.  Moreover, with the contact lens in place, the 
relevant measurement is of corrected distance vision.  On VA 
examination, the Veteran's best corrected vision for the left 
eye with contact lens at distance was 20/50.  

38 C.F.R. § 4.79, Diagnostic Code 6066 provides that when 
vision in one eye is 20/50 and in the other eye is 20/50 or 
20/40, a 10 percent evaluation is warranted.  Accordingly, a 
separate 10 percent evaluation for loss of visual acuity for 
the left eye is warranted as a postoperative residual 
separate and apart from the Veteran's 10 percent evaluation 
for the requirement for continuous medication for bilateral 
open-angle glaucoma.  

As noted in the most recent examination, the Veteran does not 
have visual field deficits or muscle function impairment for 
additional evaluations.  

The Board has also considered whether an extraschedular 
evaluation is warranted in accordance with 38 C.F.R. § 3.321.  
In exceptional cases, where schedular evaluations are found 
to be inadequate, claims may be referred to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability at issue.  The governing norm in these exceptional 
cases is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

The Board finds that the Veteran's postoperative left eye and 
bilateral open-angle glaucoma is certainly in no way 
exceptional or unusual under any circumstance.  The Veteran 
has presented no such argument nor does the competent 
clinical evidence on file show the Veteran's eye disability 
to be either exceptional or unusual.  Additionally, the 
extensive clinical record on file clearly shows that the 
Veteran requires no periods of hospitalization for his 
service-connected disability of the eyes, and there is also 
no evidence submitted or on file which reflects marked 
interference with employment given the Veteran's age, 
education, and work experience.  A referral for 
extraschedular evaluation by the appropriate authorities is 
not warranted.  




ORDER

A 10 percent evaluation, but no higher, for the Veteran's 
bilateral open-angle glaucoma is warranted based upon a need 
for continuous medication.

A separate 10 percent evaluation, but no higher, is warranted 
for visual impairment of the Veteran's postoperative left 
eye.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


